Citation Nr: 1726891	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative joint disease, claimed as a back condition.  

2.  Entitlement to service connection for dementia, claimed as a nervous condition secondary to a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to March 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board previously remanded these issues in October 2014 for further evidentiary development.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's current back disorder was not manifested in service, and a back disorder is not attributable to service.

2. Dementia was not manifest during service.  Dementia is not attributable to service.  





CONCLUSIONS OF LAW

1.  The Veteran's back disorder was not incurred in or aggravated during service, and degenerative joint disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).

2. Dementia, claimed as a nervous condition, was not incurred in or aggravated by service and is not attributable to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Remand Instructions

As noted in the Introduction, the Board most recently remanded these claims in October 2014.  The Board instructed the RO to: (1) determine whether or not the Veteran is receiving Social Security Administration (SSA) benefits and obtain any relevant records; (2) arrange for the Veteran to undergo a VA examination for his back and obtain an opinion regarding the etiology; (3) readjudicate the issue; and (4) if it is determined that the Veteran's back disability is service-connected, then obtain an opinion regarding the etiology of the Veteran's mental disorders.  In February 2016, the SSA notified the RO that medical records were unavailable because they had been destroyed.  November 2014 medical opinions consistent with this request were issued.  The issue was readjudicated in an December 2016 Supplemental Statement of the Case (SSOC) where it was determined that the Veteran's back disability was not service-connected, therefore no further development regarding the Veteran's mental condition was developed.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).
II.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was provided the necessary notice in letters dated in December 2008 and July 2012.  Notably, the Veteran acknowledged receiving a VCAA letter in a July 2012 signed statement, where the Veteran stated that he had no additional evidence to submit and requested that his claim be adjudicated as soon as possible.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in July 2012 and November 2014.  The Board finds that the clinical observations and opinions in the aggregate are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationale so as to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Additionally, neither the Veteran nor his representative identified any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis (degenerative joint disease) and an organic disease of the nervous system (dementia), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).  This presumption does not apply in the present case because the Veteran served less than 90 days of active service.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a; 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

VI.  Entitlement to Service Connection for Lumbar Degenerative Joint Disease

The Veteran asserts that he is entitled to service connection for lumbar degenerative joint disease.  

The Veteran served from January to March 1952 and was discharged from basic training.  He contends that he was assaulted when a Sergeant kicked him in the back while he was bending over to tie his shoes after formation was called and that following the incident, he was prohibited from going to the dispensary for treatment.  The Veteran reports experiencing back pain since this time.

Late March 1952 service treatment records reveal that the Veteran was determined to be physically qualified for service.  His March 1952 separation exam states that his spine was normal. The examination report and the record were reviewed by two medical officers. 

In November 1955 the Veteran filed a VA compensation claim for kidney and stomach pains and related that he had been kicked in the back while in service and felt an "acute pain after that."  The Veteran was hospitalized in November 1955 at a VA facility.  Diagnoses were urinary infection and intestinal uncinariasis with no mention of trauma of any kind.  The RO asked the Veteran for treatment records or statements from treating physicians in January 1956 and he failed to provide any information.

The file contains listings of diagnosis and opioid medication provided by a private physician for back "contusion" several times per year from 1959 through 1975.  There are no notations of any clinical observations, laboratory tests, or imaging studies.    

In August 1975, the Veteran first made a claim regarding his back condition.  The claim form stated that the Veteran had a back condition resulting from being hit by a sergeant in the back in February 1952, requiring a month of hospitalization in 1957.  In October 1975, the RO asked the Veteran to submit any treatment records or statements from treating physicians.  The Veteran did not provide any additional information.

An October 1984 buddy statement was submitted by a fellow service member of the Veteran.  He asserted he was present in 1952 when the Veteran was kicked in the left costal region by a sergeant.  He noted that the Veteran writhed in pain and requested to go to sick call, which the sergeant refused to allow. 

Two neighbors of the Veteran submitted statements in April 1985 reporting that when the Veteran returned from active service he complained of severe pain in the left costal region and was treated by a physician from March 1952 to 1959 for this condition.  They contended that no medical records of these visits were available because the physician was dead.   They reported that the Veteran also was under the medical treatment of another physician from 1955 to 1959 but that those records were also unavailable due to the physician's death.

In April 1985, a physician reported treating the Veteran since 1959 due to severe pains in the left lumbar area.  He stated that the Veteran blamed his pains to a blow he sustained in 1952 during service and that the Veteran had been referred to specialists for a definite diagnosis of his condition, but was unable to follow through because his economic situation did not afford him the opportunity.  Nevertheless, the physician indicated that the Veteran was able to receive treatment with "narcotics" since 1959 to alleviate the pain.  He stated that the continuous pains and mental suffering made the Veteran unable to perform any kind of work.  In February 1987, the physician submitted treatment records beginning in August 1959 that show the Veteran was diagnosed with a contusion to his mid lumbar region and left kidney, and was being treated with pain medication.

At a 1992 hearing for a previously denied claim, the Veteran attested that he sought treatment the day he was discharged from service because he was unable to walk due to a stiff leg.  He stated that he was treated with medication. 

In a January 1993 statement, the Veteran reported that his back pain was localized on his right side. 

VA treatment records from April 2000 to October 2001 show that the Veteran was complaining of neck and shoulder pain.  In April 2001, the Veteran reported working out for thirty minutes at least three times a week. Based on the available medical records, it does not appear he was treated for a back condition during this timeframe. 

The Veteran submitted a statement from a private physician in February 2012, who concluded that his back condition was at least as likely as not service connected.  She did not provide any rationale or explanation regarding this conclusion. 

The Veteran attended a VA examination in July 2012.  The examiner diagnosed the Veteran with mild degenerative changes of the lumbar spine.  There was no mention of a chronic contusion to internal organs.  The examiner determined that the Veteran's back disability was less likely than not caused by military service and was more likely the result of the natural process of aging.  The examiner performed an in-person examination of the Veteran, and reviewed the claims file.

The Veteran was also provided with a VA examination in November 2014.  After an in-person examination, the examiner could not find any present symptomatology fitting the Veteran's description of the attested assault.  Like the July 2012 determination, the examiner concluded that the Veteran's back disability was likely due to the normal progression of the aging process. 
	
In this case, service medical records are entirely negative for any findings which may reasonably be interpreted as indicative of a back disorder during active service.  Service medical records do show a normal spine with no complaints on a discharge physical examination.  Even if the Veteran was denied immediate care by his sergeant, reporting the injury and obtaining treatment at the time of the examination was available. 

The Veteran's hospitalization in 1955 for urinary problems does not reflect the presence of organic pathology of the back.  The Veteran asserts he was receiving treatment for his back during this timeframe; however he failed to provide treatment records when requested by the RO in January 1956.  While August 1959 medical treatment records show that the Veteran was receiving treatment for a contusion to the mid-lumbar region and left kidney, as well as a contusion to the left iliac crest, no nexus opinion is provided.   

There is no credible medical opinion of record linking the Veteran's current back disability, specifically mild degenerative disc disease to service.  The February 2012 statement submitted by a private physician does not provide any explanation or rationale as to how she came to the conclusion that the Veteran's back pain was related to his military service.  The most probative, competent evidence of record is the November 2014 VA examination and opinion.  The examiner performed an in-person examination, reviewed the Veteran's claims file, considered the medical history, and provided an opinion that was adequately supported by detailed rationale.  

The Board finds that the witness statements regarding the incurrence of the kick in the back and the immediate post-service observations of back discomfort warrants some probative weight.  While the Board does not doubt the Veteran's nor his witnesses' sincerity, the statements submitted are not persuasive in view of the lack of any residual chronic abnormalities noted upon discharge and the absence of any clinical evidence of chronic residuals of the alleged injury, either in service or for many years thereafter.  In 1955, several years after service, the Veteran sought treatment for back pain diagnoses as a urinary system illness with no mention to clinicians of trauma to the spine as would have been appropriate to determine the correct cause and treatment. 

While the Veteran's service treatment records do not document the incident as reported by the Veteran, he is competent to report that event as he remembers it.  He is also competent to report the symptoms he suffered, such as pain, following the incident.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Additionally, the Veteran has made contradictory statements regarding where the back injury was sustained.  In January 1993 he asserted that his back injury occurred on his right side.  However, according to August 1959 private treatment records, he was receiving medical care for a contusion on his left side, and April 1985 buddy statements reflect witnessing the Veteran experience pain on his left side, both reportedly due to the March 1952 assault.  It is also inconsistent that private medical providers maintained detailed records of prescriptions for narcotic pain medication over several decades for a contusion without clinical investigation of traumatic injury to the spine.  

The Board takes these assertions into account and has weighed them, but concludes that the assertions are less probative than the medical evidence.  The primary reason for this is that the physician who examined the Veteran and reviewed the claim in November 2014 considered the entire record, to include lay statements regarding back pain since the reported March 1952 assault, and concluded that the present back problems are not related to service.  

As this exam and opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

This opinion is of more probative value than the lay statements and testimony in determining whether there is a nexus between the back disability and the claimed incidents in service.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them, and in fact ordered that they be considered by the medical examiner rendering the opinion in 2014.  However, on the issue of whether there was evidence the current back disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that a back disability was incurred in service, or is otherwise related to service to include the reported assault.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Cumulatively, the evidence establishes that the Veteran did not have degenerative joint disease during service.  

In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's lay statements, preponderates against the claim.  See Gilbert, supra.




V.  Entitlement to Service Connection for Dementia

The Veteran also asserts service connection for dementia as secondary to his back disability.  While the Veteran has a diagnosis of lumbar degenerative joint disease, he is not service-connected for it, and thus secondary service connection is inapplicable.  38 C.F.R. § 3.310 (2016).

The positive evidence of record relates to the Veteran's mental condition being the result of, or secondary to, his back disability.  The Veteran first raised the issue of service connection for a nervous condition in January 1993.  The Veteran stated that he believed he had a nervous condition which arose from continuous low back pain caused by the reported March 1952 assault.  Additionally, in February 2012, the Veteran submitted a private medical opinion which stated that the Veteran had a nervous condition resulting from the constant pain experienced from his back disability.  As stated above, the Veteran is not service-connected for his back disability, and therefore secondary service connection is inapplicable. 

Additionally, there is no credible evidence in the Veteran's claims file that demonstrates the Veteran has direct service-connection for his mental disability.  

The Veteran was afforded VA examination in August 2012.  The Veteran was diagnosed with dementia, not otherwise specified, resulting in total occupational and social impairment.  The examiner opined that the Veteran's dementia was not caused by, related, associated, or aggravated by military service.  The examiner explained that the Veteran's dementia was a neurodegenerative disease due to the abnormal deposit of beta amyloid in the brain neurons, commonly associated with hypertension, vitamin deficiencies or, as in the case of this Veteran, pulmonary obstructive disease, and was not related at all with military service.  The examiner went on to reject the February 2012 opinion provided by the Veteran's private physician, stating that she did not meet the required criteria of licensed psychiatrists of phycologists and was not qualified as a general physician to provide an opinion regarding the Veteran's mental condition.

Based on a review of the evidence, the Board finds that service connection for dementia, including as secondary to a back disability, is not warranted.  In this regard, the August 2012 VA medical opinion is highly probative evidence against a nexus between the Veteran's reported March 1952 assault his dementia.  The Board finds particularly probative the examiner's explanation of the form of dementia experienced by the Veteran and the likely cause being pulmonary obstructive disease.  Though there is one medical opinion to the contrary on the record, the February 2012 opinion does not conclude that the Veteran's dementia is a direct result of military service, and as explained above, secondary service connection is not applicable.  The Veteran's lay assertions are outweighed by the VA medical opinion because the medical examiner has greater training, knowledge, and expertise than does the Veteran in discussing medical etiologies.  Accordingly, service connection has not been established, as the preponderance of the evidence is against the claim.

Thus, the preponderance of the evidence is against a finding that the Veteran had manifestations of dementia in service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519


ORDER

Entitlement to service connection for a lumbar degenerative joint disease is denied.

Entitlement to service connection for dementia, claimed as a nervous condition secondary to a back condition is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


